                         Case 1:20-cv-06322-GHW Document 25 Filed 01/12/21 Page 1 of 1




                                              600 Third Avenue, 42nd Floor, New York, NY 10016       (212) 684-0199



                                                                                                                Gabriel Levinson
       January 12, 2021                                                                                         (212) 413-2853 - Phone
                                                                                                                (212) 202-7582 - Fax
                                                                                                                glevinson@polsinelli.com

       VIA ECF

       The Honorable Gregory H. Woods
       United States District Court
       Southern District of New York
       Daniel Patrick Moynihan United States Courthouse
       500 Pearl Street, Room 2260
       New York, NY 10007

                   Re:              Linda Hirshman v. Don Franzen
                                    Civil Action No. 1:20-cv-06322 (GHW)

       Dear Judge Woods:

                Our firm represents Plaintiff Linda Hirshman in the above-referenced matter, and I write
       this letter with the express consent of Defendant Don Franzen’s counsel. Pursuant to Rules 1.A.,
       1.F. and 4.E. of the Court’s Individual Rules of Practice, enclosed hereto please find the parties’
       Stipulation of Dismissal with Prejudice in accordance with Federal Rule of Civil Procedure
       41(a)(1)(A)(ii). Please note that the parties are submitting this joint letter to comply with the
       terms of their confidential settlement agreement—the parties do not request herein (nor do the
       terms of the agreement require) that the Court retain jurisdiction to enforce the agreement.

                     We thank the Court for its consideration.

                                                                           Respectfully,




                                                                           Gabriel Levinson

       Encl.

       cc:           David I. Greenberger, Esq. (via ECF)
                     Darnell S. Stanislaus, Esq.



polsinelli.com

Atlanta         Boston           Chicago        Dallas    Denver    Houston         Kansas City   Los Angeles      Miami    Nashville      New York
Phoenix           St. Louis           San Francisco      Seattle   Silicon Valley      Washington, D.C.      Wilmington
Polsinelli PC, Polsinelli LLP in California
